Name: Commission Regulation (EEC) No 1444/92 of 2 June 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 6. 92 Official Journal of the European Communities No L 152/9 COMMISSION REGULATION (EEC) No 1444/92 of 2 June 1992 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 5 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 321 , 21 . 11 . 1990, p . 6 . No L 152/ 10 Official Journal of the European Communities 4. 6. 92 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59| New potatoes 41,77 1767 330,53 85,89 288,39 10267 32,11 64694 96,74 29,23 1.20 0702 00 101 0702 00 90j Tomatoes 61,59 2605 487,35 126,65 425,22 15139 47,35 95388 142,63 43,10 1.30 0703 10 19 Onions (other than seed) 29,12 1232 230,46 59,89 201,07 7159 22,39 45107 67,45 20,38 1.40 0703 20 00 Garlic 263,72 11 156 2086,54 542^3 1 820,51 64817 202,72 408391 610,68 184,55 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 1.60 ex 0704 10 10 } ex 0704 10 901 Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 110,41 4670 873,55 227,00 762,17 27136 84,87 170976 255,66 77,26 1.100 ex 0704 90 90 Chinese cabbage 82,30 3481 651,20 169,22 568,18 20229 63,26 127458 190,59 57,60 1.110 0705 11 101 0705 1 1 901 Cabbage lettuce (head lettuce) 75,18 3180 594,81 154,57 518,97 18477 57,79 116421 174,09 52,61 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 1.130 ex 0706 10 00 Carrots 19,89 841 157,42 40,90 137,34 4890 15,29 30811 46,07 13,92 1.140 ex 0706 90 90 Radishes 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 1.150 0707 00 111 0707 00 19j Cucumbers 35,77 1513 283,02 73,55 246,93 8792 27,49 55395 82,83 25,03 1.160 0708 10 101 0708 10 90| Peas (Pisum sativum) 348,45 14740 2756,89 716,43 2405,39 85641 267,85 539597 806,88 243,85 1.170 \ Beans : l I 1.170.1 0708 20 101 0708 20 90 | Beans (Vigna spp., Phaseolus spp.) 183,67 7769 1 453,20 377,64 1 267,92 45143 141,18 284431 425,32 128,53 1.170.2 0708 20 101 0708 20 90j Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 128,01 5415 1012,81 263,20 883,68 31462 98,40 198234 296,42 89,58 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 83,00 3511 656,74 170,66 573,01 20401 63,80 128 543 192,21 58,09 1.200 1.200.1 1.200.2 ex 0709 20 00 ex 0709 20 00 Asparagus :  green  other 274,43 124,22 11609 5254 2 171,26 982,83 564,24 255,41 1 894,42 857,52 67449 30531 210,95 95,48 424972 192366 635,47 287,65 192,04 86,93 1.210 0709 30 00 Aubergines (egg-plants) 99,61 4215 790,55 204,83 687,62 24225 76,64 154147 230,55 69,66 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 71,00 3003 561,74 145,98 490,1 1 17450 54,57 109947 164,40 49,68 1.230 0709,51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092 598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 93,35 3949 738,60 191,94 644,43 22944 71,76 144564 216,17 65,33 1.250 0709 90 50 Fennel 40,06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 50,86 2151 402,40 104,57 351,09 12500 39,09 78 760 117,77 35,59 2.30 ex 0804 30 00 Pineapples, fresh 44,98 1902 355,86 92,47 310,49 11054 34,57 69653 104,15 31,47 2.40 ex 0804 40 101 ex 0804 40 901 Avocados, fresh 136,16 5760 1 077,29 279,55 939,93 33465 104,66 210854 315,29 95,28 4. 6. 92 Official /Journal of the European Communities No L 152/11 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 131,15 5548 1 037,64 269,65 905,34 32233 100,81 203094 303,69 91,78 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 28,77 1215 228,58 59,08 199,26 6923 22,12 44402 66,44 20,15 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 34,42 1456 272,38 70,78 237,65 8461 26,46 53312 79,71 24,09 2.603 0805 10 19 \ \ l l 0805 10 29 0805 10 39  Others 26,19 1 108 207,25 53,86 180,83 6438 20,13 40566 60,66 18,33 0805 10 49 I l l l l l 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 116,38 4887 922,03 237,48 804,54 27703 89,36 179353 267,38 83,52 2.70.2 ex 0805 20 30  Monreales and Satsumas 74,75 3162 591,40 153,68 516,00 18371 57,45 115753 173,09 52,31 2.70.3 ex 0805 20 50  Mandarins and wilkings 72,72 3076 575,34 149,51 501,99 17872 55,89 112610 168,39 50,89 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 36,32 1536 287,38 74,68 250,74 8927 27,92 56248 84,10 25,41 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 50,55 2138 400,01 103,95 349,01 12426 38,86 78292 117,07 35,38 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 114,47 4842 905,66 235,35 790,19 28134 87,99 177262 265,06 80,10 2.90 l Grapefruit, fresh : l l I \ \ l I 2.90.1 ex 0805 40 00  white 39,61 1675 313,41 81,44 273,45 9735 30,45 61342 91,72 27,72 2.90.2 ex 0805 40 00  pink 68,77 2909 544,13 141,40 474,75 16903 52,86 106500 159,25 48,12 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 121,18 5126 958,79 249,16 836,55 29784 93,15 187661 280,61 84,80 2.110 0807 10 10 Water-melons 53,27 2253 421,53 109,54 367,78 13094 40,95 82504 123,37 37,28 2.120 Melons (other than water-me ­ lons) : I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 69,86 2955 552,78 143,65 482,30 17171 53,70 108193 161,78 48,89 2.120.2 ex 0807 10 90  other 105,64 4468 835,82 217,20 729,25 25964 81,20 163 593 244,62 73,92 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 79,04 3343 625,40 162,52 545,66 19427 60,76 122407 183,04 55,31 2.140 Pears 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 110,89 4691 877,40 228,01 765,53 27256 85,24 171731 256,79 77,60 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 79,69 3371 630,52 163,85 550,13 19586 61,26 123410 184,54 55,77 2.150 0809 10 00 Apricots 131,24 5551 1 038,35 269,83 905,96 32256 100,88 203234 303,90 91,84 2.160 0809 20 10 0809 20 90 1 Cherries 134,46 5687 1063,81 276,45 928,18 33046 103,35 208 217 311,35 94,09 2.170 ex 0809 30 00 Peaches 169,14 7155 1 338,21 347,76 1 167,59 41 570 130,01 261 923 391,66 118,36 No L 152/12 Official Journal of the European Communities 4. 6. 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 192,60 8147 1523,81 395,99 1 329,53 47336 148,04 298251 445,98 134,78 2.190 0809 40 111 0809 40 19J Plums 125,86 5324 995,77 258,77 868,81 30933 96,74 194898 291,44 88,07 2.200 0810 10 101 0810 10 90) Strawberries 108,36 4583 857,31 222,79 748,00 26632 83,29 167799 250,91 75,83 2.205 0810 20 10 Raspberries 1 686,7 71352 13344,9 3467,96 1 1 643,45 414554 1 296,5 2611963 3905,77 1180,3 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 105,58 4466 835,39 217,09 728,88 25951 81,16 163508 244,50 73,89 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 356,29 15071 2818,86 732,53 2459,46 87566 273,87 551726 825,01 249,33 2.250 ex 0810 90 30 Lychees 194,34 8220 1 537,56 399,56 1341,52 47763 149,38 300941 450,01 135,99